Title: John Adams to John Quincy Adams, 8 April 1777
From: Adams, John
To: Adams, John Quincy


     
      My dear Son
      Philadelphia April 8. 1777
     
     I received your Letter of 23d. March, and was very much pleased with it, because it is a pretty Composition and your Mamma Assures me it is your own.
     The History, you mention of Bamfylde Moore Carew, is worth your Reading altho he was a very wicked Man, because it serves to shew you, what a Variety there is in the Characters of Men, and what Odd, whimsical and extravagant Effects are produced by great Talents, when misapplied, and what Miseries, Dangers and Distresses Men bring themselves into, when they depart from the Paths of Honour, Truth and Virtue.
     You, my Son, whom Heaven has blessed with excellent Parts, will never abuse them to bad Purposes, nor dishonour yourself by any Thing unworthy of you. So wishes your
    